—Order, Supreme Court, New York County (Emily Goodman, J.), entered on or about April 16, 1996, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion court properly determined that plaintiff failed to show triable issues of fact with respect to her causes of action against defendant, her ex-fiancé, for breach of an oral employment contract, unlawful eviction under RPAPL 853 and intentional infliction of emotional distress. Accordingly, defendants were entitled to an award of summary judgment. Concur—Rosenberger, J. P., Nardelli, Andrias and Colabella, JJ.